DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 02/22/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 



Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (US 2018/0226349 A1; hereafter Yu).



    PNG
    media_image1.png
    473
    841
    media_image1.png
    Greyscale

Regarding claim 1, Yu discloses a semiconductor package, comprising:
a semiconductor die ( Fig 10, passive device 118, Para [ 0025-0029]), comprising:
a semiconductor substrate ( passive device 118 includes substrate Para [0024- 0029]), having an active surface and a back surface opposite to the active surface ( Fig 10, passive device 118, Para [ 0024-0030]); an interconnection layer (Fig 10, element  122, Para [ 0030]), disposed over the active surface of the semiconductor substrate (Fig 10, passive device 118, Para [ 0027-0028]); and a through semiconductor via ( Fig 10, TSV also shown figure 7), penetrating through the encapsulant ( Fig 10, encapsulant 130, Para [ 0031]); and a front redistribution structure ( Fig 10, redistribution structure 114, Para [ 0019]), disposed over the interconnection layer  (Fig 10, element  122, Para [ 0030]) and a front surface of the encapsulant  ( Fig 10, encapsulant 130, Para [ 0031]), wherein the front redistribution structure ( Fig 10, redistribution structure 114, Para [ 0019]) includes a plurality of redistribution elements ( Fig 10, redistribution structure 114, Para [ 0019]), some of the plurality of redistribution elements ( Fig 10,  some elements of redistribution structure 114, Para [ 0019]) are electrically connected with the interconnection layer  (Fig 10, element  122, Para [ 0030]), others of the plurality of redistribution elements ( Fig 10, redistribution structure 114, Para [ 0019]) are electrically connected with the through encapsulant via ( Fig 10, conductive vias 116, Para [ 0031]) , and the through encapsulant via ( Fig 10, conductive vias 116, Para [ 0031]) is not directly electrically connected to the semiconductor die ( passive device 118 includes substrate Para [ 0029]) through the front redistribution structure  ( Fig 10, redistribution structure 114, Para [ 0019]).  

Regarding claim 2, Yu discloses  the semiconductor package of claim 1, Yu further discloses further comprising: a back redistribution structure (132), disposed over the back surface of the semiconductor substrate ( passivation device 118) and a back surface of the encapsulant (130), wherein the back surface of the encapsulant (130) is opposite to the front surface of the encapsulant ( Fig 10), and the back redistribution structure (132) is electrically connected with the through semiconductor via ( Fig 10, conductive vias 126, Para [ 0031]) and the through encapsulant via ( 116).  

Regarding claim 3, Yu discloses the semiconductor package of claim 2, Yu further discloses further comprising: 2Customer No.: 31561Docket No.: 084426-US-PA Application No.: 16/264,711 front electrical connectors (Fig 10, element 108, as shown in figure 8), disposed over the front redistribution structure (114), and electrically connected with the front redistribution structure (114); and back electrical connectors (134), disposed over the back redistribution structure (132), and electrically connected with the back redistribution structure (132).  

Regarding claim 4, Yu discloses the semiconductor package of claim 1, Yu further discloses wherein a back surface of the encapsulant (130) is substantially coplanar with the back surface of the semiconductor substrate (Para [0028], TSV 126 substrate).  

Regarding claim 5, Yu discloses the semiconductor package of claim 1, Yu further discloses wherein the front surface of the encapsulant (130) is substantially coplanar with a front surface of the semiconductor die (Fig 10, passive device 118, Para [0024-

Regarding claim 7,  Yu discloses a semiconductor package stack (100), comprising: the semiconductor package of claim 1; Yu further discloses a bottom semiconductor package ( region 150), attached to a bottom surface of the semiconductor package (100), and electrically connected with the interconnection layer (Fig 10, element 124, 122) and the through encapsulant via (116); and a top semiconductor package ( region 112), attached to a top surface of the semiconductor package (region 130), and electrically connected with the through semiconductor via  ( Fig 10, TSV 126, Para [ 0028]) and the through encapsulant via (116).  

Regarding claim 10, Yu discloses the semiconductor package stack of claim 7, Yu further discloses further comprising: a package substrate (150), attached to a bottom surface of the bottom semiconductor package (Fig 10, Para [0039]).


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Yu et al (US 2018/0226349 A1; hereafter Yu)  as applied claims above and further in view of Wu et al  ( US 2020/0176346 A1; hereafter Wu).

Regarding claim 6, Yu discloses the semiconductor package of claim 1, But Wu does not disclose explicitly wherein the semiconductor die comprises a memory die.  
In a similar field of endeavor, Wu discloses wherein the semiconductor die comprises a memory die (Para [0030] discloses die can be passive device die (IPD), integrated voltage regulator (IVR) or memory die).
Since Yu et al. and Wu et al. are both from the same field of endeavor and discloses semiconductor device die can be memory die or IPD or IVR, therefore the purpose disclosed by Wu et al. would have been recognized in the pertinent art of Yang et al.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Yu in light of Wu teaching “wherein the semiconductor die comprises a memory die (Para [0030] discloses die can be passive device die (IPD), integrated voltage regulator (IVR) or memory die)” for further advantages such as stacked semiconductor device.

Allowable Subject Matter

Claim 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898